Citation Nr: 0709216	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-02 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for discoid lupus 
erythematosus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Muskogee, Oklahoma, that denied the benefits sought 
on appeal.  


FINDINGS OF FACT

1.  The in-service stressors claimed by the veteran are not 
supported by credible evidence.

2.  The veteran's PTSD has not been causally or etiologically 
related to service.

3.  The veteran's discoid lupus erythematosus was not 
manifested during service or to a degree of 10 percent or 
more within one year after separation from service, and is 
not otherwise shown to be causally or etiologically related 
to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304 (2006).

2.  The criteria for service connection for discoid lupus 
erythematosus on either a direct, secondary, or presumptive 
basis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The veteran contends he has PTSD as the result of events from 
service.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  In this case, it appears the veteran was 
first diagnosed with PTSD in August 2000, according to a VAMC 
treatment note. 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  
Here, the evidence fails to demonstrate that the veteran was 
engaged in combat.  His DD Form 214 (Report of Separation 
from Active Duty) shows that his decorations were limited to 
the National Defense Service Medal and Marksman M16 ribbon.  
The veteran also testified that he served in Germany and the 
United States and does not contend that he had combat service 
or that his stressors are related to combat.  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran 's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

In this case, the veteran asserts three events as the cause 
of his PTSD.   At the hearing the veteran testified that in 
1973 he and a fellow soldier were involved in a car accident.  
He was the driver.  After the accident happened, the other 
soldier fell out of the car and was picked up by a German 
citizen who drove him to a civilian doctor.  The veteran 
chased the German citizen to the doctor, rescued his fellow 
soldier, and took him to the post hospital.  The other 
soldier suffered a severe arm injury and the veteran states 
that throughout the remainder of service, the other soldier 
blamed the veteran for the injury and threatened him.  The 
veteran also stated his back and leg were hurt as a result of 
the accident.  The second stressor described by the veteran 
took place in 1973 when he says he was physically attacked by 
a supply sergeant.  The veteran claims he was called into the 
sergeant's office, the sergeant locked the door, and then 
attacked him.  Finally, the veteran testified he witnessed a 
fight in which he believes a German citizen was killed.  

VAMC treatment records are devoid of any documentation 
referencing the veteran's stressors, except for one treatment 
note from June 2004.  The stressors identified in the June 
2004 treatment note are generally consistent with the 
veteran's hearing testimony, but one additional stressor is 
identified.  The veteran stated that during training he was 
knocked off a howitzer and injured his back.

The Board finds the veteran's stressors are not combat 
related and there is no other credible evidence to support 
them.  Twice the veteran's personnel records were requested 
for verification, once in December 2006 and once in September 
2003.  Both times the National Personnel Records Center 
reported that an extensive and thorough search was conducted 
and that the records either do not exist or they are not able 
to be located and further efforts to locate them would be 
futile. As described above, the Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  In the absence of any corroboration of 
these stressors, the veteran's claim must be denied.

Furthermore, there is no credible nexus opinion associated 
with the file.  The only possible nexus opinion is a VAMC 
treatment note from December 2003, which states 
"[p]osttraumatic stress disorder related to the injury to 
the low back when he was in the Army."  The Board does not 
find this opinion credible.  The opinion is a bare conclusion 
which contains essentially no other assessment of the 
veteran's condition.  Details of the stressor are not 
provided, and the opinion is inconsistent with the veteran's 
recent identification of his stressors at the October 2006 
hearing.  It is unknown whether the opinion is the result of 
objective medical assessment, or is the veteran's own 
contention.  There is no documentation of a low back injury 
in the veteran's service medical records and his separation 
examination revealed no abnormalities in this regard.  The 
Board finds that in the absence of any verification of the 
veteran's stressors, or of a credible nexus opinion, the 
veteran's claim must be denied.  

In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that his PTSD is 
related to service.  The veteran, as a lay person untrained 
in the field of medicine, is not competent to offer an 
opinion on this matter. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). These arguments do not provide a factual 
predicate upon which compensation may be granted.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim for PTSD.  However, the Board finds that the 
evidence, which does not reveal that the disability stemmed 
from service and does not reflect competent evidence showing 
a nexus between service and the disorder at issue, warrants 
the conclusion that a remand for an examination and/or 
opinion is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As service and post-service medical records 
provide no basis to grant this claim, the Board finds no 
basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely, what 
did not occur, during service.  In the absence of appropriate 
verification of an in-service stressor, referral of this case 
to obtain an examination and/or an opinion as to the etiology 
of the veteran's PTSD would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's PTSD and his military 
service would necessarily be based solely on the veteran's 
uncorroborated assertions regarding what occurred in service.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held on a number of occasions that a medical opinion premised 
on an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that  a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 61 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant that have 
been previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002).



Discoid Lupus Erythematosus

The veteran contends his discoid lupus erythematosus is 
related to service.  At the hearing, the veteran testified he 
believes his lupus is related to a service-connected blood 
disorder,  or possibly to his pilonidal cyst, or Agent Orange 
exposure. 

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Systemic lupus erythematosus is an 
enumerated chronic disease subject to the presumption of 
service connection.  Moreover, under 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307 and 3.309, certain disorders associated 
with in service herbicide agent exposure may be presumed 
service connected.  

First, service connection has not been established on a 
direct basis.  While a March 2003 report of David W. Paul, 
M.D., diagnoses the veteran with for discoid lupus 
erythematosus, the claim fails the other elements of direct 
service connection.  There is no indication of the condition 
in service medical records.  There is also no nexus opinion 
relating the condition to service anywhere in the file.  

Service connection for discoid lupus erythematosus has also 
not been established on a secondary basis.  The veteran does 
not have a service-connected blood disorder and there is no 
nexus opinion relating the veteran's lupus to his pilonidal 
cyst or to any other service connected disability.

Finally, service connection is not warranted on a presumptive 
basis.  While systemic lupus erythematosus is a chronic 
disease eligible for presumptive service connection, it does 
not appear that discoid lupus erythematosus, is the same 
disorder.  Systemic lupus erythematosus is a chronic, 
remitting, relapsing, inflammatory, often febrile 
multisystemic disorder of connective tissue, that is acute or 
insidious in onset and characterized principally by 
involvement of the skin, joints, kidneys, and serosal 
membranes.  Dorland's Illustrated Medical Dictionary 1072 
(30th ed. 2003).   Discoid lupus erythematosus is a chronic 
form of cutaneous lupus erythematosus in which the skin 
lesions mimic those of the systemic form but systemic signs 
are rare, although multisystem manifestations may develop 
after many years.  Id.  As there are differences in the 
disorders and only systemic lupus erythematosus is an 
enumerated disease under 38 C.F.R. § 3.309(a), discoid lupus 
erythematosus does not appear subject to the presumption of 
service connection.  In any event, this disorder was not 
diagnosed until many years after the veteran's discharge from 
service and the presumption afforded under 38 C.F.R. 
§ 3.307(a) does not apply.  The veteran separated from 
service in 1974 and the earliest medical evidence associated 
with the file showing a diagnosis of lupus is the report of 
Dr. Paul dated in March 2003. There is also not a showing of 
continuity of symptomatology after discharge, or medical 
evidence relating the symptomatology to the veteran's present 
condition.  

Presumptive service connection is also not established due to 
any herbicidal or Agent Orange exposure, as the veteran 
contended at the hearing, because the veteran did not serve 
in Vietnam within the meaning of 38 C.F.R. § 3.307(a)(6), and 
lupus is not included as a disease associated with exposure 
to herbicides under 38 C.F.R. § 3.309(e).

For all of the above reasons, the veteran's claim must be 
denied.  In reaching this decision the Board considered the 
veteran's arguments in support of his assertion that his 
lupus erythematosus, discoid, is related to service, but the 
veteran, as a lay person untrained in the field of medicine, 
is not competent to offer an opinion in this regard. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
further finds that although no VA examination has been 
conducted, one is not warranted under the standards of 
McLendon, as set forth above.  In the absence of 
corroborating evidence establishing in-service incurrence, a 
current examination could do no more than speculate that the 
veteran's currently diagnosed lupus erythematosus, discoid, 
is related to service based on the veteran's unsubstantiated 
count of service events.

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in January 2007 and March 2005.  The 
aforementioned letters satisfied VA's duty to notify.  Any 
defect with respect to the timing of the notice requirement 
was harmless error.  The veteran was furnished content-
complying notice and proper subsequent VA process, thus 
curing any error in the timing.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statements of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decision  reached 
in denying the claims.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  


ORDER

Service connection for PTSD is denied.

Service connection for lupus erythematosus, discoid, is 
denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


